 

 

Exhibit 10.1

 

 



AMENDMENT NO. 2 AND JOINDER TO MASTER REPURCHASE AGREEMENT



 

Amendment No. 2 and Joinder to Master Repurchase Agreement, dated as of
September [30], 2016 (this “Amendment”), among Credit Suisse First Boston
Mortgage Capital LLC (the “Administrative Agent” and a “Buyer”), Credit Suisse
AG, a company incorporated under the laws of Switzerland, acting through its
Cayman Islands Branch (“Credit Suisse AG” and a “Buyer”), ZFC Funding, Inc.,
(the “Existing Seller”), ZFC Trust, a Maryland real estate investment trust
(the “Joining Seller”), U.S. Bank National Association, not in its individual
capacity but solely as trustee (“Pass-Through Trust Trustee”) for ZFC Funding
Pass-Through Trust I (“Pass-Through Trust”) and ZAIS Financial Corp. (the
“Guarantor”).

 

RECITALS

 

The Administrative Agent, the Existing Seller, the Guarantor, Pass-Through Trust
Trustee and, solely with respect to Sections 4(a) and 4(b), Credit Suisse (USA)
Securities LLC are parties to that certain Master Repurchase Agreement, dated as
of August 14, 2014, as amended by Amendment No. 1 to Master Repurchase
Agreement, dated as of June 29, 2015 (the “Existing Repurchase Agreement”; and
as amended by this Amendment, the “Repurchase Agreement”) and the Administrative
Agent, the Existing Seller, the Guarantor and, solely with respect to Section
3.2, Credit Suisse (USA) Securities LLC are parties to the related Pricing Side
Letter, dated as of August 14, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pricing Side Letter”). The Guarantor
is party to that certain Guaranty (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), dated as of August 14,
2014, by the Guarantor in favor of Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement and Guaranty, as applicable.

 

Pursuant to that certain Assignment, Assumption and Appointment Agreement, dated
as of June 30, 2016, among Existing Seller, Guarantor, Administrative Agent and
Credit Suisse, AG, Administrative Agent sold and assigned its right, title and
interest in certain Existing Transactions and the related Purchased Assets to
such Buyers and was retained as Administrative Agent thereunder.

 

ZAIS Financial Partners, LP, (the “Operating Partnership”) adopted a plan to
commence the dissolution and liquidation of Existing Seller (the “Liquidation”)
and in connection with the Liquidation, the Existing Seller, as a liquidating
distribution, has simultaneously herewith assigned to the Operating Partnership,
its rights, title and interest in the Pass-Through Trust Certificate and all
rights, obligations and liabilities of the Existing Seller related to such
Pass-Through Trust Certificate and arising pursuant to the Program Agreements.

 

Immediately following the assignment described in the preceding Recital, the
Operating Partnership has simultaneously herewith contributed and assigned to
Joining Seller, its rights, title and interest in the Pass-Through Trust
Certificate and all rights, obligations and liabilities of the Operating
Partnership pursuant the Program Agreements.

 



 -1- 

 

 

For the avoidance of doubt, each of the assignments referenced above
(collectively, the “Assignments”) are made subject to, and subordinate to,
Administrative Agent’s and Buyers’ liens and rights under the Program
Agreements.

 

The Administrative Agent, Credit Suisse AG, the Existing Seller, the Joining
Seller, the Pass-Through Trust Trustee and the Guarantor have agreed, subject to
the terms and conditions of this Amendment, that the Existing Repurchase
Agreement be amended to reflect certain agreed upon revisions to the terms of
the Existing Repurchase Agreement. As a condition precedent to amending the
Existing Repurchase Agreement, the Buyer has required the Guarantor to ratify
and affirm the Guaranty on the date hereof.

 

The Joining Seller has assumed all of the duties, rights and obligations of the
Existing Seller, including the duties, rights and obligations of the Existing
Seller under the Repurchase Agreement and the parties therefore desire to remove
the Existing Seller as a party to the Repurchase Agreement.

 

Accordingly, the Administrative Agent on behalf of Buyer, the Existing Seller,
the Joining Seller, the Pass-Through Trust Trustee and the Guarantor hereby
agree, in consideration of the mutual promises and mutual obligations set forth
herein, that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.      Agreement and Joinder with respect to Joining Seller. Joining
Seller hereby agrees to all of the provisions of the Repurchase Agreement and
each other Program Agreement, and effective on the date hereof, becomes a party
to the Repurchase Agreement and each other Program Agreement, as a “Seller” and
a “Seller Party”, with the same effect as if the undersigned were an original
signatory to the Repurchase Agreement or such other Program Agreement, but
subject to the additional terms and conditions herein. Unless otherwise
specified, all references to “Seller”, “Seller Party” and “Seller Parties” in
the Repurchase Agreement and the other Program Agreements shall be deemed to
include Joining Seller.

SECTION 2.      Removal of Existing Seller. Existing Seller is hereby removed
from this Repurchase Agreement and released from all of its obligations as a
“Seller” and “Seller Party” thereunder and under each Transaction previously
entered into by Existing Seller. Pursuant to the Assignments, Existing Seller
thereby assigns and Joining Seller thereby assumes all of the rights and
obligations as Seller with respect to all Purchased Assets subject to
outstanding Transactions as of the date hereof. Administrative Agent and Buyers
hereby consent to the assignments described in this paragraph notwithstanding
anything to the contrary contained herein or in the Existing Repurchase
Agreement.

 

SECTION 3.      Definitions. Section 2 of the Existing Repurchase Agreement is
hereby amended by deleting the definitions of “Seller” in its entirety and
replacing it with the following:

 



“Seller” means ZFC Trust or its permitted successors and assigns.

 

 

 -2- 

 



 

SECTION 4.      Representations and Warranties. Section 13.a. of the Existing
Repurchase Agreement is hereby amended by deleting paragraph (1) in its entirety
and replacing it with the following:

 

(1)       Existence. Seller has been duly organized and is validly existing as a
real estate investment trust in good standing under the laws of the State of
Maryland. Pass-Through Trust has been organized as a common law trust under the
laws of the State of New York. Guarantor has been duly organized and is validly
existing as a real estate investment trust in good standing under the laws of
the State of Maryland.

 

SECTION 5.      No Change in Control. The Administrative Agent and the Buyers
hereby agree that the consummation of the Assignments and the transactions
related thereto shall not be deemed a Change of Control under the Repurchase
Agreement.

 

SECTION 6.      Notices and Other Communication. Section 20 of the Existing
Repurchase Agreement is hereby amended by deleting the notice information
section with respect to Seller Parties and replacing such section with the
following:

 

If to Seller Parties:

 

ZFC Trust

c/o ZAIS REIT Management, LLC

2 Bridge Avenue, Suite 322

Red Bank, NJ 07701

Attention: Michael Szymanski

Fax Number: (732) 747-7619

Email: zaislegal@zaisgroup.com

With a copy to, with respect to notices related to legal matters, security
interests or notices of claims:

 

ZFC Trust

c/o ZAIS REIT Management, LLC

Bridge Avenue, Suite 322

Red Bank, NJ 07701

Attention: General Counsel

Fax Number: (732) 978-7507

Email: zaislegal@zaisgroup.com

 

SECTION 7.      Intent. Section 26 of the Existing Repurchase Agreement is
hereby amended by adding the following paragraph to the end of such Section:

 

g.       The parties acknowledge that it is their intent, solely for purposes of
U.S. federal, state and local income tax purposes, to treat (i) the Transactions
as indebtedness of the Seller that is secured by the Purchased Assets and (ii)
the Purchased Assets as owned by the Seller for U.S. federal income, state and
local tax purposes in the absence of a Default by the Seller. The parties agree
to such treatment and agree to take no action inconsistent with this treatment,
unless otherwise required by law.

 



 -3- 

 

 

SECTION 8.      Conditions Precedent. This Amendment shall become effective as
of the date hereof (the “Amendment Effective Date”), subject to the satisfaction
of the following conditions precedent:

 

8.1              Delivered Documents. On the Amendment Effective Date, the
Administrative Agent shall have received the following documents, each of which
shall be satisfactory to the Administrative Agent in form and substance:

 

(a)                this Amendment, duly executed and delivered by duly
authorized officers of the Administrative Agent, Credit Suisse AG, the Existing
Seller, the Joining Seller, the Pass-Through Trust Trustee and the Guarantor;

 

(b)               an amendment and joinder to the Pricing Side Letter, duly
executed and delivered by the parties thereto;

 

(c)                an amendment and joinder to the Custodial Agreement, duly
executed and delivered by the parties thereto;

 

(d)               that certain Assignment and Assumption Agreement, dated as of
September [30], 2016, duly executed and delivered by the Existing Seller, the
Joining Seller and the Operating Partnership;

 

(e)                an amendment and joinder to the Servicer Notice, duly
executed and delivered by the parties thereto;

 

(f)                an amendment and joinder to the Collection Account Control
Agreement, duly executed and delivered by the parties thereto;

 

(g)               a Power of Attorney in the form of Exhibit D to the Repurchase
Agreement, duly executed and delivered by the Joining Seller;

 

(h)               a certificate of the authorized person of the Joining Seller,
attaching certified copies of Joining Seller’s organizational documents and
resolutions approving the Program Agreements and transactions thereunder (either
specifically or by general resolution) and all documents evidencing other
necessary action or governmental approvals as may be required in connection with
the Program Agreements;

 

(i)                 a certified copy of a good standing certificate from the
jurisdiction of organization of the Joining Seller, dated as of no earlier than
the date ten (10) Business Days prior to the date hereof;

 

(j)                 an incumbency certificate of the company secretary of the
Joining Seller, certifying the names, true signatures and titles of the
representatives duly authorized to request transactions hereunder and to execute
the Program Agreements;

 



 -4- 

 

 

(k)               (A) a security interest, general corporate and enforceability
opinion or opinions of counsel to Joining Seller, including an Investment
Company Act, as amended (the “Investment Company Act”) opinion indicating that
(x) it is not necessary to register Pass-Through Trust under the Investment
Company Act, for reasons other than the exemption provided by Section 3(c)(1) or
Section 3(c)(7) of the Investment Company Act and (y) it is not necessary to
register Joining Seller or Guarantor under the Investment Company Act; and (B) a
Bankruptcy Code opinion of counsel to Joining Seller, with respect to the
matters outlined in Section 26 of the Repurchase Agreement, each in form and
substance acceptable to Buyer;

 

(l)                 evidence that all other actions necessary or, in the opinion
of Administrative Agent, desirable to perfect and protect Administrative Agent’s
interest in the Repurchase Assets have been taken, including, without
limitation, ensuring that all Pass-Through Trust Interests are evidenced by
certificates in registered form and that such Pass-Through Trust Interests
constitute and remain “securities” (as defined in Section 8-102 of the Uniform
Commercial Code). Joining Seller shall take all steps as may be necessary in
connection with the indorsement, transfer of power, delivery and pledge of all
Purchased Assets and Contributed Mortgage Loans to Administrative Agent, and
performing UCC searches and duly authorized and filing Uniform Commercial Code
financing statements, in form and substance satisfactory to Administrative
Agent, on Form UCC-1; and

 

(m)             such other documents as the Administrative Agent or counsel to
the Administrative Agent may reasonably request.

 



SECTION 9.      Representations and Warranties. Joining Seller hereby represents
and warrants to the Administrative Agent and the Buyers that it is in compliance
with all the terms and provisions set forth in the Existing Repurchase Agreement
and Pricing Side Letter on its part to be observed or performed, and that no
Event of Default has occurred or is continuing, and hereby confirms and
reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

 

 

 

SECTION 10.  Authorized Representatives of the Seller. The Existing Repurchase
Agreement is hereby amended by deleting Schedule 2 (Authorized Representatives
of the Seller) in its entirety and replacing it with Schedule 2 attached hereto.

 

SECTION 11.  Seller’s and Guarantor’s Tax Identification Numbers. The Existing
Repurchase Agreement is hereby amended by deleting Exhibit G (Seller’s and
Guarantor’s Tax Identification Number) in its entirety and replacing it with
Exhibit G attached hereto.

 

SECTION 12.  Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 



 -5- 

 

 

SECTION 13.  Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 14.  Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

SECTION 15.                        GOVERNING LAW. THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 16.  Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Joining Seller to Administrative Agent
and Buyers under the Repurchase Agreement and related Program Agreements, as
amended hereby.

 

[Remainder of page intentionally left blank]

 

 

 -6- 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

  Credit Suisse First Boston Mortgage Capital LLC, as Administrative Agent and a
Buyer           By:     Name:     Title:        

 

  Credit Suisse AG, Cayman Islands Branch, as a Buyer           By:     Name:  
  Title:        

 

  ZFC Trust, as Joining Seller           By:     Name:     Title:        

 

  U.S. Bank National Association, not in its individual capacity but solely as
trustee for ZFC Funding Pass-Through Trust I, as Pass-Through Trust          
By:     Name:     Title:        

 



Signature Page to Amendment No. 2 and Joinder to Master Repurchase Agreement





 

 

 

 

  ZAIS Financial Corp., as Guarantor           By:     Name:     Title:        

 

  Acknowledged and Agreed to:           ZFC Funding, Inc., as Existing Seller  
    By:     Name:     Title:        

 





Signature Page to Amendment No. 2 and Joinder to Master Repurchase Agreement







 

 

 

SCHEDULE 2

 

SCHEDULE 2

 

AUTHORIZED REPRESENTATIVES

SELLER AUTHORIZATIONS

 



Name

 

Title

  Authorized Signature          

Michael Syzmanksi

  Chief Executive Officer and President    



 

 



Schedule 2



 

 

 

EXHIBIT G

 

EXHIBIT G

 

SELLER’S AND GUARANTOR’S TAX IDENTIFICATION NUMBER

 

ZFC Trust:               [SELLER TO PROVIDE]

 

ZAIS Financial Corp: 90-0729143

 

 

 

 



G-1

 

 



 

